Citation Nr: 1002383	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-21 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

2.  Entitlement to service connection for bilateral ear 
disability to include Eustachian tube dysfunction and otitis 
media.

3.  Entitlement to an initial rating in excess of 10 percent 
for spondylosis and herniated disc at L5-S1 to include 
symptoms of lumbosacral strain prior to February 1, 2009, and 
a compensable rating from that date.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 2001 to 
January 2007.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Hartford RO that, in part, denied service connection for 
bilateral otitis media and granted service connection for low 
back strain, rated noncompensable, and for spondylosis and 
herniated disc at L5-S1, rated 10 percent.  During the course 
of the appeal, the RO found clear and unmistakable error 
(CUE) in the October 2007 rating decision with respect to the 
rating assigned for spondylosis and herniated disc.  The RO 
also found that it was technically incorrect to assign a 
separate rating for low back strain as it was rated under the 
same diagnostic criteria as the spondylosis and herniated 
disc.  As a result, the RO combined the disabilities and 
subsequently reduced the rating to zero percent, effective 
February 1, 2009.  Although the RO proposed and effectuated a 
reduction in the low back rating, the Board notes that this 
matter arose out of the Veteran's disagreement with the 
initial rating assigned for his low back disability as is 
appropriately addressed as such. 

The October 2007 rating decision also denied service 
connection for tinnitus and residuals of septoplasty.  
Although the Veteran initiated appeals of these denials and 
was issued statements of the case in June 2008 and January 
2009, he did not perfect his appeals and the time period for 
doing so has expired.  Therefore, the issues are not before 
the Board for consideration.

The matters of entitlement to service connection for a 
bilateral ear disability to include Eustachian tube 
dysfunction and otitis media, and an initial increased 
evaluation for the Veteran's low back disability are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the Veteran if any action on 
his part is required.


FINDING OF FACT

It is not shown that at any time during the appeal period the 
Veteran had hearing acuity worse than Level I in the left 
ear.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).

As the October 2007 rating decision on appeal granted service 
connection for left ear hearing loss and assigned a 
disability rating and effective date for the award, statutory 
notice had served its purpose, and its application was no 
longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  The question of whether a further VCAA 
letter for such "downstream" issues is required was also 
addressed by the VA Office of General Counsel in VAOPGCPREC 
8-2003 (Dec. 22, 2003).  In this precedent opinion, the 
General Counsel held that, in such circumstances, a Statement 
of the Case (SOC) was required in cases involving a 
"downstream" issue, but 38 U.S.C.A. § 5103(a) did not require 
separate notice of the information and evidence necessary to 
substantiate the newly raised issue.  Id.  In this case, the 
necessary Statement of the Case was issued in June 2008.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  All evidence constructively 
of record has been secured.  The RO arranged for a VA 
examination.  The Board finds that the examination was 
adequate for rating purposes.  See Barr v. Nicholson, 21. 
Vet. App. 303 (2007).  Thus, VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.



Factual Background, Legal Criteria and Analysis

In general, disability ratings are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. § 
4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. § 
4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 38 
C.F.R. § 4.86.  Table VII is used to determine the rating to 
be assigned by combining the Roman numeral designations for 
hearing impairment of each ear.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383 (2009).  38 C.F.R. 
§ 4.85(f).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
With an initial rating assigned following a grant of service 
connection, as here, separate ratings may be assigned for 
separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the instant 
case, the only audiometry (during the appeal period) of 
record is from a March 2007 VA audiological evaluation, and 
there is no evidentiary basis for "staged" ratings.

On March 2007 VA examination, the Veteran complained of 
difficulty hearing.  audiometry revealed that puretone 
thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
40
50
40
45
45

The average puretone threshold was 45 decibels in the left 
ear.  Speech audiometry revealed recognition ability of 100 
percent in the left ear.

Under Table VI, such hearing acuity constitutes Level I 
hearing in the left ear, which, under 38 C.F.R. § 4.85, Table 
VII, warrants a noncompensable rating under Code 6100.  The 
audiometry does not show an exceptional pattern of hearing 
that would warrant rating the disability under the alternate 
criteria in Table VIA.  

On review of the record, the Veteran's symptoms are fully 
contemplated in the schedular criteria and the Board found no 
factors such as hospitalizations, or marked interference with 
employability that would suggest that regular schedular 
criteria are inadequate, and warrant referral for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  The Board further 
notes that the Veteran has made no specific complaints about 
interference with employability as due to his hearing loss 
disability; the March 2007 VA examination report indicates 
that he is a student and working as a bartender.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The preponderance of the evidence is against this claim.  
Therefore, the benefit-of-the-doubt doctrine does not apply; 
the claim must be denied.


ORDER

An initial compensable rating for left ear hearing loss is 
denied.


REMAND

The Veteran's service treatment records show that he had 
diagnoses of otitis media in each ear and Eustachian tube 
dysfunction.  On a March 2007 general medical VA examination, 
no pathology or abnormality of either ear was found; however, 
on April 2007 VA ear examination, the examiner diagnosed 
chronic left ear otitis media and Eustachian tube function.  
In light of the diagnoses in service and on the most recent 
VA examination, the threshold requirement is met for 
obtaining an opinion regarding the likely etiology of the 
Veteran's bilateral ear disorders.  38 C.F.R. § 
3.159(c)(4)(i).

In March 2007, the Veteran was afforded a VA examination with 
respect to his low back disability.  In August 2008, the 
Veteran stated that at the time of that evaluation he had 
still been receiving chiropractic treatment on the base which 
had improved his range of motion.  He added that he was no 
long receiving chiropractic treatment and that his range of 
motion had worsened.  Under the circumstances, a VA 
examination to ascertain the current severity of his low back 
disability is necessary.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be 
returned to the examiner that conducted 
the April 2007 VA examination, if 
possible, for review.  The examiner should 
opine whether the Eustachian tube 
dysfunction and otitis media diagnosed in 
service is at least as likely as not 
related to the post-service diagnoses 
found on the April 2007 VA examination.  
If the examiner is not available, the 
claims file should be given to another 
appropriate examiner for an opinion.  The 
rationale for the opinion should be 
provided.

2.  The RO should arrange for an 
orthopedic examination to ascertain the 
current severity of the Veteran's service-
connected low back disability.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated tests or 
studies (specifically including range of 
motion studies) should be completed.  The 
examiner should specifically noted whether 
there are any neurological manifestations 
associated with the back disability, and 
if so describe in detail the nature, 
severity, and frequency of such symptoms.  
The examiner should also note any 
incapacitating episodes the Veteran has 
had in the past 12-month period.  Finally, 
the examiner should address whether the 
disability is productive of painful 
motion, functional loss due to pain, 
additional disability during flare-ups, 
excess fatigability, or weakness.

2.  The RO should readjudicate these 
issues.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


